IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-77,672-02


EX PARTE LARRY GLEN BROWN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 06-06486-CRF-361-A
IN THE 361ST JUDICIAL DISTRICT COURT
FROM BRAZOS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of manslaughter and
was sentenced to twenty years' imprisonment. The Tenth Court of Appeals affirmed his conviction. 
Brown v. State, No. 10-07-00279-CR (Tex. App.-Waco January 13, 2010).
	On August 22, 2012, this Court remanded this application to the trial court for findings of
fact and conclusions of law on Applicant's claims of ineffective assistance of counsel.  On October
31, 2012, the trial court signed findings of fact and conclusions of law that were based on an affidavit
from trial counsel.  The trial court recommended that relief be denied.
	Based on the trial court's findings of fact as well as this Court's independent review of the
entire record, we deny relief.

Filed: December 12, 2012
Do not publish